Citation Nr: 0834792	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-10 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued the 50 percent rating 
for the veteran's service-connected PTSD.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in August 2008.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the Board finds 
that a remand is required in order to comply with the duty to 
assist.

The Board acknowledges that the veteran was accorded a VA 
medical examination in December 2006 which evaluated the 
severity of his service-connected PTSD.  However, the 
veteran's testimony at his August 2008 hearing indicates the 
disability may have increased in severity since that 
examination.  For example, it was asserted that he had 
occupational and social impairment, with major deficiencies 
in all areas such as work; that he stopped working because of 
his PTSD alone; that he has near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively; and that he has impaired 
impulse control.  All of these symptoms are consistent with 
the criteria for a 70 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Moreover, he also indicated that he 
presented a persistent danger of hurting self or others, 
which is part of the criteria for a 100 percent rating.  He 
also indicated that it had been recommended within the past 3 
months that he would benefit from a 21-day stay at a PTSD 
unit.

In view of the foregoing, the Board is of the opinion that 
the evidence of record may not accurately reflect the full 
severity of the veteran's service-connected 
PTSD.  Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995);  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
see also VAOPGCPREC 11-95.  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his PTSD since 
December 2006.  After securing any 
necessary release, obtain those records 
not on file, to specifically include VA 
records.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current severity of his 
service-connected PTSD.  The examiner 
should specifically discuss the presence 
(or absence) of the schedular rating 
criteria for 70 percent and 100 percent 
evaluations.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination and the 
examination report should reflect that 
such a review was conducted.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
which addresses all of the evidence obtained after the 
issuance of the April 2007 Statement of the Case, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

